Citation Nr: 1227722	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  01-09 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for a low back strain (lumbar spine disability). 

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to September 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that, in pertinent part, denied entitlement to an increased rating in excess of 10 percent for a lumbar spine disability. 

When this case was most recently before the Board in October 2010, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.


REMAND

In October 2007, the Veteran provided testimony at a videoconference hearing before an Acting Veterans Law Judge who is no longer employed by the Board due to retirement. 

The Veteran was informed of this fact by letter mailed in June 2012, and was asked whether he desired another hearing.  In July 2012, the Board received the Veteran's written response reflecting his desire to appear at a new videoconference hearing. 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing in accordance with the docket number of this appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


